DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.		The information disclosure statement (IDS) submitted on 4/8/2021 was filed after the mailing date of the Notice of Allowance on 02/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
3.		Claims 1 -20 are allowed.
4.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Miller (U.S. patent pub. 2012/0140230 A1) discloses a liquid analyzing system which inspects the liquid sample for interferents (i.e. hemolysis, icterus, lipemia, or nonuniformities). Miller nor any other prior art of record, regarding claim 1, teaches the features of “generating a semantic map from the segmentation information from each of the multiple viewpoints; selecting a synthetic viewpoint that has visibility of the serum or plasma portion; identifying front view semantic data and back view semantic data for the synthetic viewpoint; and determining HILN of the serum or plasma portion based 
5.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668                                                                                                                                                                                                        
April 15, 2021